     Case 2:20-cv-02642-GW-PVC Document 21 Filed 08/04/20 Page 1 of 3 Page ID #:208

                                                                            JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORINIA
10
      HONG KONG WIDE STEP                   Case No. CV 20-2642-GW-PVCx
11    INTERNATIONAL, LTD,
                                            JUDGMENT CONFIRMNG
12                Petitioner,               FOREIGN ARBITRAL AWARD
13          v.                              [9 U.S.C. § 207]
14    CROSSOVER CULTURE, INC.,
15                Respondent.
16

17

18

19

20

21

22

23

24

25

26

27

28


                     [PROPOSED] JUDGMENT CONFIRMNG FOREIGN ARBITRAL AWARD
     Case 2:20-cv-02642-GW-PVC Document 21 Filed 08/04/20 Page 2 of 3 Page ID #:209



 1          The Court, upon consideration of the papers in support of, and in opposition to,
 2    all pleadings and evidence on file, and the arguments of counsel pertaining to the
 3    Petition to Confirm Foreign Arbitral Award issued in the Arbitration Matter between
 4    Hong Kong Wide Step International Limited v. Crossover Culture Inc., Case No.
 5    SZSC20190081, including the Final Foreign Arbitration Award issued by the China
 6    International Economic and Trade Arbitration Commission, South China Sub-
 7    Commission on October 23, 2019 (the “Final Award”); and for good cause shown,
 8    orders as follows:
 9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
10          1.      In conformity with the terms of the Final Award, and in accordance with
11    the New York Convention of 1958 on the Recognition and Enforcement of Foreign
12    Arbitral Awards, and 9 U.S.C. §201, et seq., and having found, pursuant to 9 U.S.C
13    §207, that none of the grounds for refusal or deferral of recognition of the award exist,
14    the Court hereby confirms the Final Award dated October 23, 2019, and enters judgment
15    as follows:
16          (a) Crossover Culture, Inc. is ordered to pay Hong Kong Wide Step International
17    Limited the amount of $64,674.22 as compensation for losses suffered;
18          (b) Crossover Culture, Inc. is ordered to pay Hong Kong Wide Step International
19    Limited interest as set forth in the Final Award based on the amount of $64,674.22, as
20    calculated from February 1, 2019 to the date of actual payment at the annual rate of 3%;
21          (c) Crossover Culture, Inc. is ordered to pay Hong Kong Wide Step International
22    Limited attorneys fees and costs in the amount of $10,004.17;
23          (d) Crossover Culture, Inc. is ordered to pay Hong Kong Wide Step International
24    Limited arbitration fees in the amount of $3,447.39.
25          (e) The above amounts are to be offset by costs order to be paid by Hong Kong
26    Wide Step International Limited in the amount of $4,792.50 in attorneys fees and
27    $2,823.50 in costs.
28          2.      Accordingly, the Court hereby enters Judgment in favor of Hong Kong Wide

                                                   1
                       [PROPOSED] JUDGMENT CONFIRMNG FOREIGN ARBITRAL AWARD
     Case 2:20-cv-02642-GW-PVC Document 21 Filed 08/04/20 Page 3 of 3 Page ID #:210



 1    Step International Limited and against Crossover Culture, Inc. in the total amount of $70,
 2    509.78 plus interest at the annual rate of 3% to accrue and be paid on the amount of
 3    $64,674.22 from October 23, 2019 until paid.
 4
            3.     Hong Kong Wide Step International Limited shall recover costs of suit
 5
      incurred in this action.
 6
            4.     After Crossover Culture, Inc. pays Hong Kong Wide Step International
 7
      Limited the full amount of the above-listed Judgment, Hong Kong Wide Step International
 8
      Limited shall immediately transfer shoe moulds Gl, G2#9 and El#9 and other shoe moulds
 9
      G2 to Crossover Culture, Inc. or the third party designated by Crossover Culture, Inc.
10

11          JUDGMENT IS HEREBY ENTERED AS SET OUT ABOVE.

12          IT IS SO ORDERED AND ADJUDGED
13

14
      Dated: August 3, 2020                  _________________________________
15                                           HON. GEORGE H. WU,
                                             United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
                       [PROPOSED] JUDGMENT CONFIRMNG FOREIGN ARBITRAL AWARD
